Citation Nr: 1203271	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  05-24 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for lumbosacral strain, currently evaluated as 40 percent disabling.

2.  Entitlement to an effective date earlier than May 7, 2007, for the award of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1980 to April 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a Board hearing; however, his attorney withdrew that request in July 2010.  

In August 2008, the Board remanded these claims for further evidentiary development.  The requested development was completed, and the case was returned to the Board for further appellate action.  

In September 2011, the Board obtained a medical opinion from the Veterans Health Administration.  In October 2011, the Veteran and his attorney were sent a copy of the opinion and informed that they had 60 days to submit further evidence or argument.  See 38 C.F.R. § 20.903 (2011).  In November 2011, the Veteran's attorney submitted a response indicating that the Veteran had no further argument or evidence to submit and wanted the Board to immediately proceed with adjudication of the appeal.  

The issue of entitlement to an effective date earlier than May 7, 2007 for an award of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran's lumbosacral strain with degenerative disc disease has been manifested by pain, guarding, muscle spasm, abnormal spinal contour, and some limitation of motion; ankylosis of the thoracolumbar spine or 6 weeks of incapacitating episodes in a 12 month period are not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for lumbosacral strain with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2011), 5292, 5293, 5295 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The Veteran was provided VCAA notice in February 2003, May 2004, July 2004, May 2008, October 2008, and April 2009 letters.  These letters advised the Veteran of what information and evidence is needed to substantiate a claim for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The October 2008 and April 2009 letters further advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in January 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and Social Security Administration (SSA) records.

In addition, the Board notes that the case was remanded in August 2008 to ask the Veteran to identify and authorize VA to obtain any outstanding treatment records, and so that a VA opinion could be obtained from an orthopedic specialist.  The Veteran was asked about outstanding treatment records in an October 2008 letter and all identified records have been obtained.  VA opinions were obtained in July 2009 (with addendums) and September 2011; the later opinion was offered by an orthopaedic surgeon.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  
	
As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, service connection was awarded for chronic lumbosacral strain by a June 1990 rating decision.  A 10 percent disability rating was assigned, effective May 1, 1989.  The current appeal stems from a January 2003 claim for an increased rating.

During service, the Veteran fell off of a truck injuring his back.  After that accident, he complained of lower back pain, radicular pain, and muscle spasm and tightness.  Lumbosacral spine X-rays reportedly showed no significant abnormality.  A CT (computed tomography) scan of the lumbosacral spine also showed no abnormalities.  

More recently, the Veteran has been diagnosed with degenerative disc disease 
L3-L4 and L4-L5, degenerative disc desiccation, diffuse lumbar degenerative spondylosis, multi-level disk herniations and bulges, lumbosacral strain, and as having degenerative changes of the lumbosacral spine.  

The Veteran had a VA spine examination performed in March 2003, where he complained of low back pain and daily tightness.  He denied flare ups and radicular symptoms.  He reported that walking was limited to 10 minutes on bad days and up to 30 minutes on good days.  Lifting was limited to 15 to 20 pounds.  He was working full time in a warehouse and was having difficulty keeping up - missing 2 to 3 days per month.  Physical examination of the back revealed tenderness.  There was no abnormal curvature or spasm.  Forward flexion was to 40 degrees and repetition of this motion caused increased discomfort without decreasing the range of motion.  The examiner diagnosed lumbosacral strain with significant decrease in range of motion secondary to degenerative disc disease L3-4, as well as right lateral epicondylitis.  

During a February 2004 SSA consultation, back flexion was reported as 0 degrees; however, the examiner also noted pain with forward flexion.  It is unclear how the Veteran would have pain on flexion if he could not perform flexion.  Neurological testing showed 5/5 motor strength, 1/4 reflexes, and patch decreased sensation to pinprick in the left calf.  

March 2004 service hospital records note severe back pain aggravated by standing or walking.  It was recommended that the Veteran walk no longer than 10 to 15 minutes before resting.  

During a June 2004 VA general medical examination, the Veteran complained of discomfort after standing for 5 minutes.  Physical examination of the back revealed a normal curvature with no spasm.  Forward flexion was to 45 degrees.  Lower extremity strength was 5/5; deep tendon reflexes were intact at L4 but were not obtained at S1.  The VA physician diagnosed degenerative changes of the lumbosacral spine and noted that this resulted in moderate functional impairment.  

An August 2004 VA physical therapy note relayed that the Veteran had low back pain and tightness, with significant decrease in range of motion secondary to degenerative disc disease L3-4.  

During a December 2004 private examination, the Veteran had forward flexion of the back to 90 degrees.  The Veteran reported walking limitations.  Motor strength was 5/5, reflexes were 1/4, and there was patchy decreased sensation to pinprick in the left calf.  The examiner diagnosed chronic low back pain.

In March 2005 physician's statements, Dr. JW, a neurosurgeon, indicated that the Veteran had walking and lifting limitations and could perform sedentary work.  Disabilities noted included chronic low back pain and lumbar disc degeneration.

An orthopedic examination was performed by Dr. TG in April 2005.  The Veteran complained of low back pain radiating to his extremities.  Examination revealed a guarded gait, without limp.  He also guarded his thoracolumbar paravertebral muscles when standing.  There was a fixed muscle spasm.  His lumbar lordotic curve was 10 degrees, with normal being about 35 to 40 degrees.  The Veteran was tender to palpation.  Lumbar flexion was to 30 degrees.  Reflexes in the lower extremity were 2+ and 1+; sensation was intact.  It was noted that the Veteran needs to lie down intermittently throughout the day, was unable to sit straight, needed to lean toward the left on pillows, and was unable to stand for more than 10 minutes.  Dr. TG diagnosed chronic lumbosacral strain and moderately severe diffuse lumbar degenerative spondylosis (degenerative disc disease) and commented that he thought the thoracolumbar impairment was 60 percent based on impaired range of motion and the need to lie down.  

An Army hospital record from May 2005 indicates that the Veteran had 30 degrees of forward flexion of the back at that time.  The assessment included lumbar degenerative disc disease and chronic pain syndrome.  

In August 2005, SSA found that the Veteran was disabled due to "disorders of back (discogenic, degenerative)".   

In a September 2005 letter, Dr. JW reported that the Veteran may need to lie down for 5 to 10 minutes every two hours.  It was Dr. JW's belief that the low back condition should be rated at 60 percent based upon limited range of motion and the need to periodically lie down to obtain relief.  

In a September 2006 addendum to his previous examination report, Dr. TG opined that the Veteran's service-connected conditions presented an unusual disability picture which caused a marked interference with employment and required him to stop working such that he should receive a 60 percent rating and individual unemployability.  In December 2006, Dr. JW submitted a statement that he agreed the orthopedic impairment presents an unusual disability picture involving marked interference with employment.  

In January 2009 letters, the Veteran's sister and wife reported that he has problems with sitting, standing or lying down for very long and has to constantly change positions.  

A VA spine examination was performed in July 2009.  The Veteran complained of low back pain.  He denied radiation of the pain, weakness, stiffness, and fatigability, as well as weakness or numbness of the extremities.  Examination revealed a normal posture.  There was loss of lumbar lordosis.  There was no atrophy, weakness, or paresthesias.  He did have moderate paravertebral spasm.  Forward flexion of the spine was to 50 degrees with no additional loss of function of the lumbar spine from pain, fatigue, weakness or lack of endurance on repetitive use.  There was an additional 30 percent limitation of function on daily activities during flare-ups, which occur 2 to 3 times per week lasting about 2 hours.  Neurological examination of the lower extremities revealed motor strength 5/5, 1+ reflexes, and no sensory deficit.  The Veteran had no incapacitating episodes in the last 12 months.  The examiner diagnosed moderate chronic lumbosacral strain and mild lumbar disc disease at L4-L5.  The examiner entered addendums in September 2009 and December 2009 addressing employability and opining that degenerative disc disease was not related to service or lumbosacral strain.  

A medical opinion was obtained from the Veterans Health Administration in September 2011.  The orthopaedic surgeon opined that the Veteran's spondylosis and degenerative lumbar disc disease is at least as likely as not related to the Veteran's military service.  He also opined that the Veteran would not have been able to perform any type of gainful employment, whether heavy, medium, light duty, or sedentary, as a result of the combination of his low back and right elbow disabilities.  Rationales were provided.  

Upon review of the record, the Board notes there is some disagreement as to whether the degenerative disc disease is related to the Veteran's service or service-connected lumbosacral strain.  The Board requested an expert medical opinion from the Veterans Health Administration on this point, which, as described above, indicates that the degenerative disc disease is related to service.  Resolving all doubt in the Veteran's favor, the Board finds the evidence is in equipoise as to this point, and accepts that the Veteran's lumbar degenerative disc disease is part of his service-connected lumbosacral strain.  Accordingly, the manifestations of low back disability attributable to degenerative disc disease of the lumbar spine will be considered in the rating for service-connected lumbosacral strain.  

The criteria for evaluating diseases or injuries of the spine under 38 C.F.R. § 4.71a were amended during the course of this appeal on September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  However, under both the former criteria and the current criteria, when evaluating based on limitation of motion, the Veteran could only receive a rating in excess of 40 percent with unfavorable ankylosis of the lumbar/thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) and 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).  Under the former and current criteria, a higher rating could also be awarded with the requisite amount of incapacitating episodes caused by intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2003) and 5243 (2011).  

The Board observes that the Veteran is currently in receipt of the maximum schedular evaluation under the General Rating Formula for Diseases and Injuries of the Spine based on range of motion and under the former diagnostic codes for rating the lumbar spine based on range of motion.  In order to assign a higher rating, the record must establish that ankylosis is present.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  

The medical records clearly demonstrate that while the motion of the Veteran's lumbar spine is limited, some range of motion is present.  The Board recognizes that at a February 2005 SSA consultation it was noted that the Veteran had 0 degrees of flexion of the back.  Numerous other treatment records and X-ray reports indicate that the Veteran does have motion of the spine and are given more probative weight than the SSA consultation report.  The Veteran also has not alleged that his spine is ankylosed.  Thus, it cannot be concluded that the Veteran has ankylosis of the thoracolumbar or lumbar spine, and certainly not unfavorable ankylosis.  There is no basis, therefore, for a higher evaluation based on limitation of motion, inasmuch as there is no clinical evaluation of ankylosis.  

The Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Since the Veteran already receives the maximum disability rating available for limited motion in the lumbar spine, it is not necessary to consider the functional loss due to pain and weakness on motion.  Johnston, 10 Vet. App. 80 (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).

The Veteran could receive a higher rating based on incapacitating episodes caused by intervertebral disc syndrome.  To warrant a higher, 60 percent rating, the evidence would have to show incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011); 5293 (2003).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  Id.  

Here, Dr. JW reported that the Veteran may need to lie down for 5 to 10 minutes every two hours.  Even considering these as incapacitating episodes for the sake of argument, this calculates to about 3 weeks of incapacitating episodes per year.  [18 waking hours per day, divided by 2 hour increments, leaving 9 incapacitating episodes per day lasting 10 minutes each, equating to 90 minutes per day; 90 minutes per day multiplied by 365 days is 32,850 minutes per year, which equals approximately 3 weeks and 2 days.]  At the July 2009 examination, it was noted that the Veteran had no incapacitating episodes in the last 12 months.  Incapacitating episodes as defined by regulation are not shown of the requisite amount for a higher rating at any point during the course of this appeal.  Thus, a higher rating based on incapacitating episodes is not warranted.  

The Veteran could also receive separate ratings for neurological manifestations of his service-connected low back disability.  The Board notes that radicular pain is considered part of the service-connected disability and has been considered when determining the impairment caused by the service-connected disability.  It is noted that the Veteran was diagnosed with peripheral neuropathy secondary to diabetes mellitus in April 2009.  While the Veteran has had some occasional neurological complaints, such as somewhat diminished reflexes and patchy decreased sensation to pinprick in the left calf, incomplete paralysis of a nerve in the lower extremities is not shown as a result of the service-connected low back disability.  In this regard, the Veteran has had 5/5 motor strength noted on the February 2004 SSA evaluation and the July 2009 VA examination.  In addition, April 2005 and July 2009 examinations revealed no sensory deficit.  As such, a separate rating for neurological manifestations is not warranted.  See 38 C.F.R. § 4.124a (2011) (Diseases of the Peripheral Nerves).  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's and his family's allegations of the regarding the severity of his lumbosacral strain with degenerative disc disease.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 40 percent for lumbosacral strain with degenerative disc disease.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's lumbosacral strain with degenerative disc disease presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  While the Veteran submitted statements from his private providers that he presents an unusual disability picture with marked impairment with employment such that he should receive a 60 percent rating and individual unemployability, those statements suggest the marked interference with employment is what renders the disability picture unusual.  Marked interference with employment is only for consideration once the rating criteria are found to be inadequate.  However, pain, radiculopathy, guarding, muscle spasm, abnormal spinal contour, and limitation of motion are clearly considered by the diagnostic codes relevant to rating diseases and injuries of the spine.  The reported limitations in sitting, standing, walking, and lying down and the need to lie down during the day are all contemplated in the diagnostic codes related to evaluations based on incapacitating episodes.  The Veteran is separately rated for a psychiatric disability with chronic pain syndrome and symptoms associated with that cannot be considered in evaluating his low back disability.  See 38 C.F.R. § 4.14 (2011) (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  Thus, the disability picture of the Veteran's lumbosacral strain with degenerative disc disease is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration of the evaluation assigned to his lumbosacral strain with degenerative disc disease is not warranted.

However, the issue of whether the Veteran is entitled to a TDIU due to service connected disabilities for the period prior to May 7, 2007 does warrant submission to the Director of Compensation and Pension (C&P) Service for consideration of a TDIU on an extraschedular basis.  The Board is prohibited from assigning a TDIU under 38 C.F.R. § 4.16(b) in the first instance without referral to the Director of C&P Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, that issue is addressed in the REMAND section below.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an increased disability rating for lumbosacral strain with degenerative disc disease, currently evaluated as 40 percent disabling, is denied.


REMAND

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011).  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth above.  Id.  

In an April 2004 statement, the Veteran's employer reported that they could not accommodate his doctor's light duty request given his current position.  He was released from work.  In March 2005, Dr. TG commented that the Veteran could not be employed full time since March 31, 2004 on sedentary, light or medium work.  In September 2005, Dr. JW opined that the Veteran was unable to be gainfully employed full time since March 31, 2004 related to his need to lie down to obtain relief from his back disability as well as his limitation of motion of the spine.  In September 2011, a VA orthopaedic surgeon opined that between March 2004 and May 2007 the Veteran would not have been able to perform any type of gainful employment, whether heavy, medium, light duty, or sedentary, as a result of the combination of his low back and right elbow disabilities.  SSA also found that the Veteran was disabled due to his back prior to May 7, 2007.

While the Veteran did not meet the percentage standards for a TDIU prior to May 7, 2007, the evidence in this case suggests that he was unemployable by reason of his service-connected disabilities prior to that date.  As such, this case must be remanded so that the RO can submit this case to the Director, Compensation and Pension Service, for consideration of a TDIU on an extra-schedular basis prior to May 7, 2007.  


Accordingly, the case is REMANDED for the following action:

1.  Submit this case to the Director, Compensation and Pension Service, for consideration of a TDIU on an extra-schedular basis for the period of the claim prior to May 7, 2007.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  
	
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


